DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 26, 2022; December 20, 2021, and March 18, 2021 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings were received on February 02, 2021.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regard to claims 1, 10, and 19, Hedman et al. (US 2022/0167264) discloses selecting a network slice identifier.  Hedman et al. also discloses the service operation enables Network Slice selection in both serving PLMN and HPLMN.  It also enables the NSSF to provide to the AMF the Allowed NSSAI and the Configured NSSAI for the serving PLMN (paragraph 0069).  This teaching of Hedman et al. reads on a first slice set for a home public land mobile network (HPLMN) of claim language.  However, Hedman et al. does not expressly disclose “sending, by a source mobility management network element in a first area, a first slice set for a home public land mobile network (HPLMN) of a terminal device to a target mobility management network element in a second area when handing over the terminal device from a source access network device in the first area to a target access network device in the second area”.  
Similarly, Park et al. (US 2020/0053617) discloses a method and apparatus for supporting network slice when UE moves between 4G and 5G networks.  Park et al. further discloses performing data transmission and/or reception when handover occurs.  It is also assumed that the UE and a network (an SMF belonging to an H-PLMN) transmits or receives a PDU session ID and network slice information to be used in the 5G network (paragraph 00440). This teaching of Park et al. reads on HPLMN of claim language.  However, Park et al does not expressly disclose “sending, by a source mobility management network element in a first area, a first slice set for a home public land mobile network (HPLMN) of a terminal device to a target mobility management network element in a second area when handing over the terminal device from a source access network device in the first area to a target access network device in the second area, wherein the first slice set corresponds to a second slice set for the first area”.
However, none of the references taken either alone, or in combination discloses “sending, by a source mobility management network element in a first area, a first slice set for a home public land mobile network (HPLMN) of a terminal device to a target mobility management network element in a second area when handing over the terminal device from a source access network device in the first area to a target access network device in the second area, wherein the first slice set corresponds to a second slice set for the first area; receiving, by the target mobility management network element from the source mobility management network element, the first slice set; and obtaining, by the target mobility management network element, a third slice set for the second area based on the first slice set”.
Therefore, the Examiner allows independent claims 1, 10, and 19 at least for the above reasons, in combination with all other features recited within claims. 
Claims 2-9, 11-18, and 20 depend either directly or indirectly upon independent claims 1, 10, and 19.  Therefore, they are also allowed by virtue of their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798. The examiner can normally be reached Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Wayne H Cai/Primary Examiner, Art Unit 2644